Case 2:20-cv-00281-JRG Document 145 Filed 05/19/21 Page 1 of 4 PageID #: 6701




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION




KAIFI LLC,

       Plaintiff,
                                                   Case No. 2:20-CV-281- JRG
       v.

T-MOBILE US, INC. and T-MOBILE USA,                JURY TRIAL DEMANDED
INC.,

       Defendants.



                    P.R. 4-5(d) JOINT CLAIM CONSTRUCTION CHART

       Pursuant to Local Patent Rule 4-5(d) and this Court’s Docket Control Order (Dkt. 73 at p.

4), Plaintiff KAIFI LLC (“KAIFI”) and Defendants T-Mobile US, Inc. and T-Mobile USA, Inc.

(collectively “T-Mobile”) hereby submit the Parties’ Joint Claim Construction Chart regarding

U.S. Patent No. 6,922,728 (“728 Patent”) attached hereto as Exhibit A.



Date: May 19, 2021                          Respectfully submitted,

                                            /s/ Robert Christopher Bunt
                                            Robert Christopher Bunt

                                            Enoch H. Liang
                                            Cal. Bar No. 212324 (admitted in E.D. Texas)
                                            Michael J. Song
                                            Cal. Bar No. 243675 (admitted in E.D. Texas)
                                            LTL ATTORNEYS LLP
                                            300 S. Grand Ave., 14th Fl.
                                            Los Angeles, California 90071
                                            Telephone: (213) 612-8900
                                            Facsimile: (213) 612-3773

                                               1
Case 2:20-cv-00281-JRG Document 145 Filed 05/19/21 Page 2 of 4 PageID #: 6702




                                   Email: enoch.liang@ltlattorneys.com
                                   Email: michael.song@ltlattorneys.com

                                   Jason Sheasby
                                   Cal. Bar No. 205455 (admitted PHV)
                                   IRELL & MANELLA, LLP
                                   1800 Avenue of the Stars, Suite 900
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-1010
                                   Facsimile: (310) 203-7199
                                   Email: jsheasby@irell.com

                                   Robert Christopher Bunt
                                   Texas Bar No. 00787165
                                   PARKER, BUNT & AINSWORTH PC
                                   100 E. Ferguson St., Suite 418
                                   Tyler, Texas 75702
                                   Telephone: (903) 531-3535
                                   Email: rcbunt@pbatyler.com

                                   Attorneys for Plaintiff KAIFI LLC


                                   GIBSON, DUNN & CRUTCHER LLP

                                   By: /s/ Josh A. Krevitt (with permission)

                                   Josh A. Krevitt
                                   New York Bar No. 2568228
                                   Benjamin Hershkowitz
                                   New York State Bar No. 2600559
                                   Katherine Q. Dominguez
                                   New York Bar No. 4741237
                                   Paul J. Kremer
                                   New York Bar No. 4900338
                                   GIBSON, DUNN & CRUTCHER LLP
                                   200 Park Avenue
                                   New York, New York 10166-0193
                                   Telephone: (212) 351-4000
                                   Facsimile: (212) 351-4035
                                   jkrevitt@gibsondunn.com
                                   bhershkowitz@gibsondunn.com
                                   kdominguez@gibsondunn.com
                                   pkremer@gibsondunn.com


                                      2
Case 2:20-cv-00281-JRG Document 145 Filed 05/19/21 Page 3 of 4 PageID #: 6703




                                   Robert Vincent
                                   Texas State Bar No. 24056474
                                   Nathan R. Curtis
                                   Texas State Bar No. 24078390
                                   Audrey Yang
                                   Texas State Bar No. 24118593
                                   GIBSON, DUNN & CRUTCHER LLP
                                   2001 Ross Avenue
                                   Dallas, Texas 75201-2923
                                   Telephone: (214) 698-3423
                                   Fax: (214) 571-2961
                                   ncurtis@gibsondunn.com

                                   Melissa R. Smith
                                   Texas State Bar No. 24001351
                                   GILLAM & SMITH, LLP
                                   303 S. Washington Ave.
                                   Marshall, TX 75670
                                   Telephone: (903) 934-8450
                                   Facsimile: (903) 934-9257
                                   Melissa@gillamsmithlaw.com

                                   Attorneys for Defendants T-Mobile US, Inc.
                                   and T-Mobile USA, Inc.




                                      3
Case 2:20-cv-00281-JRG Document 145 Filed 05/19/21 Page 4 of 4 PageID #: 6704




                                CERTIFICATE OF SERVICE

         I certify that the foregoing document was filed electronically on May 19, 2021 pursuant
 to Local Rule CV-5(a) and has been served on all counsel who have consented to electronic
 service.

                                            /s/ Robert Christopher Bunt
                                            ROBERT CHRISTOPHER BUNT




                                                4
